Exhibit 10.1

STANDSTILL AGREEMENT

THIS STANDSTILL AGREEMENT (the “Agreement”), dated this 10th day of April 2018,
is by and among HopFed Bancorp, Inc. (the “Company”), Stilwell Activist Fund,
L.P. (“Activist Fund”), Stilwell Activist Investments, L.P. (“Activist
Investments”), Stilwell Associates, L.P. (“Stilwell Associates”), Stilwell Value
LLC (“Stilwell Value”), and Joseph Stilwell, an individual (collectively, with
Activist Fund, Activist Investments, Stilwell Associates, and Stilwell Value,
the “Stilwell Group,” and each individually, a “Stilwell Group Member”), and
Mark D. Alcott, an individual (the “Nominee”).

RECITALS

WHEREAS, the Company, the Stilwell Group and the Nominee have agreed that it is
in their mutual interests to enter into this Agreement.

NOW THEREFORE, in consideration of the Recitals and the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, and intending to be legally bound hereby, the parties
hereto agree as follows:

1.    Representations and Warranties of the Stilwell Group Members. The Stilwell
Group Members individually and collectively represent and warrant to the
Company, as follows:

(a)    The Stilwell Group has fully disclosed in Exhibit A to this Agreement the
total number of shares of common stock of the Company, par value $0.01 per share
(“Company Common Stock”), as to which it is the beneficial owner, and neither
the Stilwell Group, any Stilwell Group Member nor the Nominee nor any of their
affiliates has (i) a right to acquire any interest in any capital stock of the
Company, or (ii) a right to vote any shares of capital stock of the Company
other than as set forth in Exhibit A;

(b)    The Stilwell Group and each Stilwell Group Member has full power and
authority to enter into and perform their obligations under this Agreement, and
the execution and delivery of this Agreement by the Stilwell Group and each
Stilwell Group Member has been duly authorized by the Stilwell Group and each
Stilwell Group Member. This Agreement constitutes a valid and binding obligation
of the Stilwell Group and the Stilwell Group Members and the performance of its
terms will not constitute a violation of any limited partnership agreement,
operating agreement, bylaws, or any agreement or instrument to which the
Stilwell Group or any Stilwell Group Member is a party;

(c)    There are no other persons who, by reason of their personal, business,
professional or other arrangement with the Stilwell Group or any Stilwell Group
Member, have agreed, in writing or orally, explicitly or implicitly, to take any
action on behalf of or in lieu of the Stilwell Group or any Stilwell Group
Member that would be prohibited by this Agreement; and

(d)    There are no arrangements, agreements or understandings concerning the
subject matter of this Agreement between the Stilwell Group or any Stilwell
Group Member and the Company or between the Stilwell Group or any Stilwell Group
Member and the Nominee other than pursuant to this Agreement or any amendments,
addendums or supplements thereto, and other than the Nominee Agreement attached
as Exhibit 16 to the Stilwell Group’s Schedule 13D filed with the U.S.
Securities and Exchange Commission (“SEC”) with respect to the Company Common
Stock on March 19, 2018.



--------------------------------------------------------------------------------

2.    Representations and Warranties of the Company.

(a)    The Company hereby represents and warrants to the Stilwell Group that the
Company has full power and authority to enter into and perform its obligations
under this Agreement and that the execution and delivery of this Agreement by
the Company has been duly authorized by the Board of Directors of the Company.
This Agreement constitutes a valid and binding obligation of the Company and the
performance of its terms will not constitute a violation of its articles of
incorporation, charter or bylaws or any agreement or instrument to which the
Company is a party; and

(b)    The Company hereby represents and warrants to the Stilwell Group that
there are no arrangements, agreements, or understandings concerning the subject
matter of this Agreement between the Stilwell Group or any Stilwell Group Member
and the Company other than pursuant to this Agreement or any amendments,
addendums or supplements thereto.

(c)    The Company hereby represents and warrants to the Stilwell Group that it
had the opportunity to consult with counsel of its own choice and/or to have
engaged counsel of its own choice to advise the Company in connection with the
negotiation, preparation and execution of this Agreement. The Company enters
into this Agreement knowingly, freely and intentionally after having had such
opportunity to consult and/or engage with counsel of its own choice.

3.    Covenants.

(a)    During the term of this Agreement, the Company covenants and agrees as
follows:

(i)    Effective upon the conclusion of the next meeting of the Board of
Directors of the Company to be held no later than April 30, 2018, the Board of
Directors of the Company shall (a) expand the size of the Board of Directors by
one Board seat and shall appoint the Nominee as a director of the Company to
serve in the class of directors with terms expiring at the Company’s 2019 Annual
Meeting of Stockholders; and (b) cause the Board of Directors of its wholly
owned subsidiary Heritage Bank (the “Bank”) to expand the size of the Bank’s
Board of Directors by one Board seat and shall appoint the Nominee as a director
of the Bank to serve in the class of directors with terms expiring at the Bank’s
2019 Annual Meeting of Stockholders;

(ii)    Prior to the mailing of the Company’s definitive proxy statement for the
2019 Annual Meeting of Stockholders, the Board of Directors shall (a) nominate
the Nominee as a director of the Company to serve in the class of directors with
terms expiring at the Company’s 2022 Annual Meeting of Stockholders; and
(b) cause the Bank’s Board of Directors to nominate the Nominee as a director of
the Bank to serve in the class of directors with terms expiring at the Bank’s
2022 Annual Meeting of Stockholders. The Company will recommend, support and
solicit proxies for the election of the Nominee at the Company’s 2019 Annual
Meeting of Stockholders in the same manner as for the Company’s other nominees
and will cause the Bank to recommend, support and elect the Nominee at the
Bank’s 2019 Annual Meeting of Stockholders in the same manner as for the Bank’s
other nominees;

 

2



--------------------------------------------------------------------------------

(iii)    Upon his appointment and qualification to the Company’s and the Bank’s
Boards of Directors, the Nominee shall be treated on a consistent basis with
other members of the Company’s and the Bank’s Boards of Directors in all
respects;

(iv)    Should the Nominee’s position as a director of the Company or the Bank
be terminated during the term of this Agreement due to his resignation, death,
permanent disability or otherwise, the Company shall appoint a replacement
director, selected by the Stilwell Group (“Replacement Director”), subject to
the approval of the Board of Directors, which approval shall not be unreasonably
withheld, and the Replacement Director shall, subject to his or her agreement to
honor the provisions of Sections 3(c) and 3(d) hereof, be appointed promptly to
the Boards of the Company and the Bank.

(b)    During the term of this Agreement, the Stilwell Group and each Stilwell
Group Member covenant and agree not to do the following, directly or indirectly,
alone or in concert with any affiliate, other group or other person:

(i)    own, acquire, offer or propose to acquire or agree to acquire, whether by
purchase, tender or exchange offer, or through the acquisition of control of
another person or entity (including by way of merger or consolidation) any
additional shares of the outstanding Company Common Stock, any rights to vote or
direct the voting of any additional shares of Company Common Stock (i.e., in
excess of the aggregate number of shares held by the Stilwell Group as of the
date hereof), or any securities convertible into Company Common Stock except for
additional shares acquired by way of (A) stock splits, stock dividends, stock
reclassifications or other distributions or offerings made available and, if
applicable, exercised on a pro rata basis, to holders of the Company Common
Stock generally, (B) inter-company or inter-fund transfers between members of
the Stilwell Group and/or its affiliates, or (C) any securities acquired by the
Nominee pursuant to his directorships contemplated herein (or issued to the
Nominee upon exercise or conversion thereof in the case of convertible
securities);

(ii)    without the Company’s prior written consent, directly or indirectly,
sell, transfer or otherwise dispose of any interest in the Stilwell Group’s
shares of Company Common Stock to any person the Stilwell Group believes, after
reasonable inquiry, would be the beneficial owner after any such sale or
transfer of more than 5% of the outstanding shares of the Company Common Stock;

(iii)    (A) propose or seek to effect a merger, consolidation,
recapitalization, reorganization, sale, lease, exchange or other disposition of
substantially all the assets of, or other business combination involving, or a
tender or exchange offer for securities of, the Company or the Bank or any
material portion of the Company’s or the Bank’s business or assets or any type
of transaction that would result in a change in control of the Company (any such
transaction described in this clause (A) is a “Company Transaction” and any
proposal or other action seeking to effect a Company Transaction as described in
this clause (A) is defined as a “Company Transaction Proposal”), (B) seek to
exercise any control or influence over the management of the Company or the
Boards of Directors of the Company or the Bank or any of the businesses,
operations or policies of the Company or the Bank, (C) present to the Company,
its stockholders or any third party any proposal constituting or that could
reasonably be expected to result in a Company Transaction, or (D) seek to effect
a change in control of the Company; provided, however, that this
Section 3(b)(iii) shall not prohibit the Stilwell Group from engaging in
discussions with the Company or receiving information from the Company pursuant
to the Non-Disclosure Agreement (as defined below);

 

3



--------------------------------------------------------------------------------

(iv)    publicly suggest or announce its willingness or desire to engage in a
transaction or group of transactions or have another person engage in a
transaction or group of transactions that would constitute or could reasonably
be expected to result in a Company Transaction or take any action that might
require the Company to make a public announcement regarding any such Company
Transaction;

(v)    initiate, request, induce, encourage or attempt to induce or give
encouragement to any other person to initiate any Company Transaction Proposal,
or otherwise provide assistance to any person who has made or is contemplating
making, or enter into discussions or negotiations with respect to, any Company
Transaction Proposal;

(vi)    solicit proxies or written consents or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies or written
consents, or otherwise become a “participant” in a “solicitation,” or assist any
“participant” in a “solicitation” (as such terms are defined in Rule 14a-1 of
Regulation 14A and Instruction 3 of Item 4 of Schedule 14A, respectively, under
the Securities Exchange Act of 1934) in opposition to any recommendation or
proposal of the Company’s Board of Directors, or recommend or request or induce
or attempt to induce any other person to take any such actions, or seek to
advise, encourage or influence any other person with respect to the voting of
(or the execution of a written consent in respect of) the Company Common Stock,
or execute any written consent in lieu of a meeting of the holders of the
Company Common Stock or grant a proxy with respect to the voting of the capital
stock of the Company to any person or entity other than the Board of Directors
of the Company;

(vii)    initiate, propose, submit, encourage or otherwise solicit stockholders
of the Company for the approval of one or more stockholder proposals or induce
or attempt to induce any other person to initiate any stockholder proposal, or
seek election to, or seek to place a representative or other affiliate or
nominee on, the Company’s Board of Directors (other than with respect to the
provisions of Sections 3(a)(i), (ii) and (iv) hereof, providing for the
appointment, nomination and election of the Nominee or Replacement Director, as
applicable) or seek removal of any member of the Company’s or the Bank’s Boards
of Directors;

(viii)    form, join in or in any other way (including by deposit of the
Company’s capital stock) participate in a partnership, pooling agreement,
syndicate, voting trust or other group with respect to Company Common Stock
(other than a group that includes the members of the Stilwell Group), or enter
into any agreement or arrangement or otherwise act in concert with any other
person, for the purpose of acquiring, holding, voting or disposing of Company
Common Stock;

(ix)    (A) join with or assist any person or entity, directly or indirectly, in
opposing, or make any statement in opposition to, any proposal or director
nomination submitted by the Company’s Board of Directors to a vote of the
Company’s stockholders, or (B) join with or assist any person or entity,
directly or indirectly, in supporting or endorsing (including supporting,
requesting or joining in any request for a meeting of stockholders in connection
with), or make any statement in favor of, any proposal submitted to a vote of
the Company’s stockholders that is opposed by the Company’s Board of Directors;

(x)    vote for any nominee or nominees for election to the Board of Directors
of the Company or any proposal other than those nominated, proposed or supported
by the Company’s Board of Directors;

 

4



--------------------------------------------------------------------------------

(xi)    except in connection with the enforcement of this Agreement or any
amendments, addendums or supplements thereto, initiate, or participate, by
encouragement or otherwise, in any litigation against the Company or the Bank or
their respective officers and directors, or in any derivative litigation on
behalf of the Company or the Bank, except for testimony which may be required by
law;

(xii)    advise, assist, encourage or finance (or arrange, assist or facilitate
financing to or for) any other person in connection with any of the matters
restricted by, or otherwise seek to circumvent the limitations of, this
Agreement; or

(xiii)    enter into any new agreement with the Nominee with respect to the
Company or any amendment, addendum or supplement to the Nominee Agreement
referenced in paragraph 1(d) above.

(c)    During the term of this Agreement, each Stilwell Group Member and the
Nominee agree not to disparage the Company, the Bank or any of their directors,
officers or employees in any public or quasi-public forum, and the Company and
the Bank agree not to disparage the Stilwell Group, any Stilwell Group Member,
or the Nominee (or the Replacement Director, as the case may be) in any public
or quasi-public forum.

(d)    The Nominee agrees that during the term of this Agreement he will not:

(i)    take any action, directly or indirectly, which, if the Nominee were
deemed to be a Stilwell Group Member, would be in violation of or inconsistent
with any of the covenants and agreements made by the Stilwell Group in clauses
(iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi) and (xii) of
Section 3(b); provided, however, that nothing in this Agreement shall be deemed
to limit the exercise in good faith by the Nominee of his fiduciary duties
solely in his capacity as a director of the Company; or

(ii)    enter into any new agreement with the Stilwell Group or a Stilwell Group
Member with respect to the Company, or any amendment, addendum or supplement to
the Nominee Agreement referenced in paragraph 1(d) above.

(e)    Upon execution of this Agreement, the Company and the Stilwell Group will
enter into a Non-Disclosure Agreement (the “Non-Disclosure Agreement”),
substantially in the form attached as Exhibit B hereto, which shall remain in
force through the term of this Agreement.

(f)    Effective as of the date of this Agreement, the Stilwell Group
irrevocably withdraws its nomination of the Nominee and its preliminary proxy
statement relating to its solicitation of proxies in favor of the nomination of
the Nominee for election at the Company’s 2018 Annual Meeting of Stockholders
(the “Proxy Solicitation”) and agrees to promptly notify the staff of the SEC in
writing that it is terminating the Proxy Solicitation.

 

5



--------------------------------------------------------------------------------

4.    Notice of Breach and Remedies.

(a)    The parties expressly agree that an actual or threatened breach of this
Agreement by any party will give rise to irreparable injury that cannot
adequately be compensated by damages. Accordingly, in addition to any other
remedy to which it may be entitled, each party shall be entitled to seek a
temporary restraining order or injunctive relief to prevent a breach of the
provisions of this Agreement or to secure specific enforcement of its terms and
provisions.

(b)    The Stilwell Group and each Stilwell Group Member expressly agree that
they will not be excused or claim to be excused from performance under this
Agreement as a result of any material breach by the Company unless and until the
Company is given written notice of such breach and thirty (30) business days
either to cure such breach or seek relief in court. If the Company seeks relief
in court, the Stilwell Group and each Stilwell Group Member irrevocably
stipulate that any failure to perform by the Stilwell Group and/or any Stilwell
Group Member or any assertion by the Stilwell Group and/or any Stilwell Group
Member that they are excused from performing their obligations under this
Agreement would cause the Company irreparable harm, that the Company shall not
be required to provide further proof of irreparable harm in order to obtain
equitable relief and that the Stilwell Group and each Stilwell Group Member
shall not deny or contest that such circumstances would cause the Company
irreparable harm. If, after such thirty (30) business day period, the Company
has not either reasonably cured such material breach or obtained relief in
court, the Stilwell Group or each Stilwell Group Member may terminate this
Agreement by delivery of written notice to the Company.

(c)    The Company expressly agrees that it will not be excused or claim to be
excused from performance under this Agreement as a result of any material breach
by the Stilwell Group or any Stilwell Group Member unless and until the Stilwell
Group and each Stilwell Group Member is given written notice of such breach and
thirty (30) business days either to cure such breach or seek relief in court. If
the Stilwell Group or any Stilwell Group Member seeks relief in court, the
Company irrevocably stipulates that any failure to perform by the Company or any
assertion by the Company that it is excused from performing its obligations
under this Agreement would cause the Stilwell Group and each Stilwell Group
Member irreparable harm, that the Stilwell Group or any Stilwell Group Member
shall not be required to provide further proof of irreparable harm in order to
obtain equitable relief and that the Company shall not deny or contest that such
circumstances would cause the Stilwell Group and each Stilwell Group Member
irreparable harm. If, after such thirty (30) business day period, the Stilwell
Group or the Stilwell Group Member has not either reasonably cured such material
breach or obtained relief in court, the Company may terminate this Agreement by
delivery of written notice to the Stilwell Group and each Stilwell Group Member.

5.    Term. This Agreement shall be effective upon the execution of the
Agreement, and will remain in effect until the date that is fifteen
(15) business days prior to the deadline for the submission of stockholder
nominations and proposals for the Company’s 2022 Annual Meeting of Stockholders
pursuant to the Company’s Certificate of Incorporation.

6.    Publicity. Any press release or publicity with respect to this Agreement
or any provisions hereof shall be jointly prepared and issued by the parties
hereto. During the term of this Agreement, no party to this Agreement shall
cause, discuss, cooperate or otherwise aid in the preparation of any press
release or other publicity concerning any other party to this Agreement or its
operations without the prior approval of such other party, which approval shall
not be unreasonably withheld, provided that the parties shall be entitled to
make such filings as each deems necessary to comply with applicable securities
laws.

 

6



--------------------------------------------------------------------------------

7.    Notices. All notices, communications and deliveries required or permitted
by this Agreement shall be made in writing signed by the party making the same,
shall specify the Section of this Agreement pursuant to which it is given or
being made and shall be deemed given or made (a) on the date delivered if
delivered by telecopy or in person, (b) on the third Business Day after it is
mailed if mailed by registered or certified mail (return receipt requested)
(with postage and other fees prepaid), or (c) on the day after it is delivered,
prepaid, to an overnight express delivery service that confirms to the sender
delivery on such day, as follows:

 

Stilwell Group:    Megan Parisi    c/o The Stilwell Group    111 Broadway, 12th
Floor    New York, NY 10006    Facsimile: 212-269-2675 With a copy to:    E. J.
Borrack, Esq.    c/o The Stilwell Group    111 Broadway, 12th Floor    New York,
NY 10006    Facsimile: 212-269-2675 Nominee:    Mark D. Alcott    c/o Harlin
Parker    519 E. 10th Avenue    Bowling Green, KY 42101    Facsimile:
270-842-2607 The Company:    Harry Joseph Dempsey, M.D.    Chairman of the Board
   c/o HopFed Bancorp, Inc.    4155 Lafayette Road    Hopkinsville, KY 42240   
Facsimile: 270-887-2950

8.    Governing Law and Choice of Forum. Unless applicable federal law or
regulation is deemed controlling, Delaware law shall govern the construction and
enforceability of this Agreement (whether in contract, tort, or state statute).
Any and all actions concerning any dispute arising hereunder shall be filed in
the Court of Chancery of the State of Delaware. The Stilwell Group, the Stilwell
Group Members, and the Nominee agree that the Court of Chancery of the State of
Delaware may exercise personal jurisdiction over them in any such actions. Each
party irrevocably and unconditionally waives any right such party may have to a
trial by jury in respect of any litigation concerning any dispute arising
hereunder.

9.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

 

7



--------------------------------------------------------------------------------

10.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the successors and assigns, and
transferees by operation of law, of the parties. Except as otherwise expressly
provided, this Agreement shall not inure to the benefit of, be enforceable by or
create any right or cause of action in any person, including any stockholder of
the Company, other than the parties to the Agreement. Nothing contained herein
shall prohibit any Stilwell Group Member from transferring any portion or all of
the shares of Company Common Stock owned thereby at any time to any affiliate of
Stilwell or any other Stilwell Group Member but only if the transferee agrees in
writing for the benefit of the Company (with a copy thereof to be furnished to
the Company prior to such transfer) to be bound by the terms of this Agreement
(any such transferee shall be included in the terms “Stilwell Group” and
“Stilwell Group Member”).

11.    Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants shall survive the execution and
delivery of this Agreement and shall continue for the term of this Agreement
unless otherwise provided.

12.    Amendments. This Agreement may not be modified, amended, altered or
supplemented except by a written agreement executed by all of the parties.

13.    Definitions. As used in this Agreement, the following terms shall have
the meanings indicated, unless the context otherwise requires:

(a)    The term “acquire” means every type of acquisition, whether effected by
purchase, exchange, operation of law or otherwise.

(b)    The term “acting in concert” means (i) knowing participation in a joint
activity or conscious parallel action towards a common goal, whether or not
pursuant to an express agreement, or (ii) a combination or pooling of voting or
other interests in the securities of an issuer for a common purpose pursuant to
any contract, understanding, relationship, agreement or other arrangement,
whether written or otherwise.

(c)    The term “affiliate” means, with respect to any person, a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with such other person.

(d)    The term “beneficial owner” shall have the meaning ascribed to it, and be
determined in accordance with, Rule 13d-3 of the SEC’s Rules and Regulations
under the Securities Exchange Act of 1934.

(e)    The term “change in control” denotes circumstances under which: (i) any
person or group becomes the beneficial owner of shares of capital stock of the
Company or the Bank representing 25% or more of the total number of votes that
may be cast for the election of the Boards of Directors of the Company or the
Bank, (ii) the persons who were directors of the Company or the Bank cease to be
a majority of the Board of Directors, in connection with any tender or exchange
offer (other than an offer by the Company or the Bank), merger or other business
combination, sale of assets or contested election, or combination of the
foregoing, or (iii) stockholders of the Company or the Bank approve a
transaction pursuant to which substantially all of the assets of the Company or
the Bank will be sold.

(f)    The term “control” (including the terms “controlling,” “controlled by,”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management, activities or
policies of a person or organization, whether through the ownership of capital
stock, by contract, or otherwise.

 

8



--------------------------------------------------------------------------------

(g)    The term “group” has the meaning as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934.

(h)    The term “person” includes an individual, group acting in concert,
corporation, partnership, limited liability company, association, joint stock
company, trust, unincorporated organization or similar company, syndicate, or
any other entity or group formed for the purpose of acquiring, holding or
disposing of the equity securities of the Company.

(i)    The term “transfer” means, directly or indirectly, to sell, gift, assign,
pledge, encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, gift,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Company Common Stock or any interest in any
Company Common Stock; provided, however, that a merger or consolidation in which
the Company is a constituent corporation shall not be deemed to be the transfer
of any common stock beneficially owned by the Stilwell Group or a Stilwell Group
Member.

(j)    The term “vote” means to vote in person or by proxy, or to give or
authorize the giving of any consent as a stockholder on any matter.

14.    Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the parties in separate counterparts, and signature pages
may be delivered by facsimile or by email attachment (in “.pdf” form), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

15.    Duty to Execute. Each party agrees to execute any and all documents, and
to do and perform any and all acts and things necessary or proper to effectuate
or further evidence the terms and provisions of this Agreement.

16.    Termination. This Agreement shall cease, terminate and have no further
force and effect upon the expiration of the term as set forth in Section 5
hereof, unless earlier terminated pursuant to Section 4 hereof or by mutual
written agreement of the parties.

[Remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned and
is effective as of the day and year first above written.

 

STILWELL ACTIVIST INVESTMENTS, L.P. By:   Stilwell Value LLC   General Partner
By:  

/s/ Megan Parisi

  Megan Parisi   Member STILWELL ASSOCIATES, L.P. By:   Stilwell Value LLC  
General Partner  

/s/ Megan Parisi

  Megan Parisi   Member STILWELL ACTIVIST FUND, L.P. By:   Stilwell Value LLC  
General Partner By:  

/s/ Megan Parisi

  Megan Parisi   Member STILWELL VALUE LLC By:  

/s/ Megan Parisi

  Megan Parisi   Member JOSEPH STILWELL  

/s/ Joseph Stilwell

  Joseph Stilwell

 

10



--------------------------------------------------------------------------------

HOPFED BANCORP, INC. By:  

/s/ Harry Joseph Dempsey

  Harry Joseph Dempsey   Chairman of the Board of Directors HOPFED BANCORP, INC.
By:  

/s/ Michael Woolfolk

  Michael Woolfolk   EVP, COO, Corporate Secretary NOMINEE By:  

/s/ Mark D. Alcott

  Mark D. Alcott

 

11



--------------------------------------------------------------------------------

EXHIBIT A

The Stilwell Group currently holds 627,128 shares of Company Common Stock.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NON-DISCLOSURE AGREEMENT

THIS NON-DISCLOSURE AGREEMENT (this “Agreement”), is made and entered into as of
the date on which it is fully executed, as indicated by signatures below, by and
among HopFed Bancorp, Inc., a Delaware corporation (the “Company”) and the
Stilwell Group (composed of Stilwell Activist Fund, L.P., Stilwell Activist
Investments, L.P., and Stilwell Associates, L.P., each a Delaware limited
partnership; Stilwell Value LLC, a Delaware limited liability company; and
Joseph Stilwell, an individual; and their respective employees and
representatives).

WHEREAS, the Company and the Stilwell Group have agreed that it is in their
mutual interests to enter into this Agreement as hereinafter described.

NOW THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, the parties hereto mutually agree as follows:

1.    In connection with that certain Standstill Agreement, dated April 10,
2018, by and among the Company and the Stilwell Group, the Company intends to
share information concerning the Company and its subsidiaries with the Stilwell
Group, including, without limitation, information regarding the Company’s and
its subsidiaries’ businesses, operations, and strategic options (if applicable),
which may include confidential or proprietary information (collectively the
“Confidential Information”) and such Confidential Information may be shared
among the Stilwell Group’s affiliates, directors, officers, employees,
representatives, and agents (collectively, the “Representatives”) who have a
need to know such information and are informed by the Stilwell Group of the
confidential nature of such information. The term “Confidential Information”
does not include information that (a) is or becomes available to the Stilwell
Group or its Representatives on a non-confidential basis from a source other
than the Company; provided that such source is not known by the Stilwell Group
or its Representatives to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation to, the Company that prohibits such
disclosure, (b) is or becomes generally available to the public other than as a
result of a disclosure by the Stilwell Group or its Representatives in violation
of this Agreement, (c) was in the Stilwell Group’s or its Representatives’
possession at the time of disclosure by the Company, or (d) has been or is
independently developed by the Stilwell Group or its Representatives without the
use of the Confidential Information. The Stilwell Group expressly agrees to
maintain all Confidential Information concerning the Company and its
subsidiaries in confidence.

2.    The Stilwell Group expressly acknowledges that it and its Representatives
are aware that the Confidential Information may contain material, non-public
information about the Company, and that federal and state securities laws may
prohibit a person from purchasing or selling securities of a company, or from
communicating such material, non-public information to any other person under
circumstances in which it is reasonably foreseeable that such other person is
likely to purchase or sell such securities, while the first-mentioned person is
in possession of material nonpublic information about such company. The Stilwell
Group expressly acknowledges that it shall not, and shall use commercially
reasonable efforts to ensure that its Representatives do not, trade or engage in
any derivative or other transaction, on the basis of material, non-public
information in violation of such laws. To the extent any nonpublic information
concerning the Company and its subsidiaries received by the Stilwell Group is
material, this Agreement is intended to satisfy the confidentiality agreement
exclusion of Regulation FD of the U.S. Securities and Exchange Commission (the
“SEC”) set forth in Rule 100(b)(2)(ii) of Regulation FD of the SEC.

 

B-1



--------------------------------------------------------------------------------

3.    Notwithstanding anything herein to the contrary, in the event that the
Stilwell Group or its Representatives are required by applicable law, regulation
or legal or judicial process (including without limitation, by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any of the Confidential Information, the Stilwell
Group will promptly notify(except where such notice would be legally prohibited)
the Company so that the Company may seek a protective order or other appropriate
remedy (and if the Company seeks such an order, the Stilwell Group will provide
such cooperation as the Company shall reasonably request), at its sole cost and
expense. Nothing herein shall be deemed to prevent the Stilwell Group or its
Representatives, as the case may be, from honoring a subpoena, legal process or
other legal requirement that requires discovery, disclosure or production of the
Confidential Information if (a) after notifying and cooperating with the Company
as required above, the Stilwell Group produces or discloses only that portion of
the Confidential Information which its outside legal counsel advises the
Stilwell Group is legally required to be so produced or disclosed and the
Stilwell Group informs the recipient of such Confidential Information of the
existence of this Agreement and the confidential nature of such Confidential
Information; or (b) the Company consents in writing to having the Confidential
Information produced or disclosed pursuant to the subpoena, legal process or
other legal requirement.

4.    The Stilwell Group represents and warrants to the Company that this
Agreement has been duly and validly authorized, executed and delivered by the
Stilwell Group, and is a valid and binding agreement enforceable against the
Stilwell Group in accordance with its terms.

5.    The Company represents and warrants to the Stilwell Group that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, and is a valid and binding agreement enforceable against the Company in
accordance with its terms.

6.    The Stilwell Group acknowledges that with regard to its obligations to
maintain the confidentiality of nonpublic information of the Company and its
subsidiaries, monetary damages may not be a sufficient remedy for any breach or
threatened breach of this Agreement and that, in addition to all other remedies,
the Company may be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for such breach, and agrees that in conjunction
therewith the Company shall not be required to post any bond.

7.    This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties in connection therewith not referred to herein.

8.    This Agreement shall be effective upon the execution of the Agreement, and
will remain in effect until the date that is fifteen (15) business days prior to
the deadline for the submission of stockholder nominations and proposals for the
Company’s 2022 Annual Meeting of Stockholders pursuant to the Company’s
Certificate of Incorporation, provided, however, that the parties may agree in
writing to extend the term of this Agreement.

9.    This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to choice of law principles that
may otherwise compel the application of the laws of any other jurisdiction. Each
of the parties hereby irrevocably consents to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware to resolve any dispute
arising from this Agreement and waives any defense of inconvenient or improper
forum.

10.    The terms and provisions of this Agreement shall be deemed severable and,
in the event any term or provision hereof or portion thereof is deemed or held
to be invalid, illegal or unenforceable, such provision shall be conformed to
prevailing law rather than voided, if

 

2



--------------------------------------------------------------------------------

possible, in order to achieve the intent of the parties, and, in any event, the
remaining terms and provisions of this Agreement shall nevertheless continue and
be deemed to be in full force and effect and binding upon the parties. All
representations, warranties, covenants and agreements made herein shall survive
the execution and delivery of this Agreement.

11.    This Agreement may not be modified, amended, altered or supplemented
except upon the execution and delivery of a written agreement executed by all of
the parties hereto.

12.    This Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one and the same agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by duly
authorized officers of the undersigned as of the day and year indicated below.

 

THE STILWELL GROUP By:  

 

  Joseph Stilwell   Managing Member   Dated: April     , 2018 HOPFED BANCORP,
INC. By:  

 

  Michael Woolfolk   EVP, COO, Corporate Secretary   Dated: April     , 2018

 

3